Close, J.
(dissenting). I concur as to the dismissal of the appeals from the orders but dissent from affirmance of the judgment of conviction and vote to reverse the judgment and to order a new trial upon the ground that the guilt of the defendant was not established beyond a reasonable doubt.
The People established beyond peradventure of a doubt that a riot almost reaching the proportions of civil war occurred at the time and place alleged in the fifteenth and sixteenth counts of the indictment. There was testimony that would permit the jury to draw the inference that Van Arsdale was guilty on other counts in the indictment, but I cannot find sufficient evidence in this voluminous record to support the verdict of the jury that he was guilty beyond a reasonable doubt of the crime of riot. The only witness that identified the defendant as being actually present at the scene of the rioting was the witness Weber. A *307j careful reading of his testimony fails to establish any riotous act on the part of the appellant. At the worst, the admission claimed to have been made by the appellant from which the jury might infer that he promised to have the union reimburse the witness for the damage his car had suffered was after the event, and if we assume that this promise voiced approval of what had been done, such approval after the fact would not be sufficient. (People v. Swersky, 216 N. Y. 471, 476.) That is the only evidence that places this appellant at the scene of the riot. Weber testified that after his conversation with Van Arsdale, he (Van Arsdale) walked away in the company of another defendant, one Mangkno, after Mangano had used language indicating that the rioting was to continue. The jury acquitted Mangano and all the other defendants except Van Arsdale on the fifteenth and sixteenth counts. There is no evidence of any rioting after Van Arsdale spoke to Weber; nor is there any evidence of rioting at the time the policeman summoned Van Arsdale, as testified to by Weber. Weber, by his own testimony, was then solely interested in getting compensation for the damages to his automobile. It is apparent from his testimony that some time had elapsed between the time his car was turned over and the time when Van Arsdale was summoned by the police officer from the place where he was standing across the street. That the street was then clear is apparent from Weber’s testimony that Van Arsdale and he met in the middle of the street. The entire testimony of Weber, when carefully examined, is as indicative of Van Arsdale’s innocence as it is of his guilt.
Judgment of the County Court of Queens County convicting defendant of the crime of riot affirmed.
Appeals from orders dismissed, as not appealable.